Order entered June 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00349-CR

                                   EX PARTE IKE BRIGHT


                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX12-90038-S

                                            ORDER
       By letter dated May 10, 2013, this Court notified the trial court that the record did not

contain the trial court’s certification of appellant’s right to appeal. We asked the trial court to

file, within ten days, a certification of appellant’s right to appeal. When we did not receive a

certification by June 3, 2013, we sent the trial judge a letter inquiring about the status of the

certification. To date, we have not received the certification of appellant’s right to appeal nor a

response to our June 3, 2013 letter inquiring about the status of the certification. Texas Rule of

Appellate Procedure 25.2(a)(2) requires the trial court to enter a certification of the defendant’s

right to appeal each time it enters a judgment of guilt or other appealable order. TEX. R. APP. P.

25.2(a)(2).
            Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file a supplemental record containing the certification within TEN DAYS of the

date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court, and to counsel for all

parties.

                                                       /s/    DAVID EVANS
                                                              PRESIDING JUSTICE